                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                          BIG STONE GAP DIVISION


LINDA GALE HALL,                               )
         Plaintiff,                            )
                                               )     Case No. 2:17CV00030
v.                                             )
                                               )           ORDER
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF                         )     By: James P. Jones
SOCIAL SECURITY,                               )     United States District Judge
                                               )
             Defendant.                        )


      It appearing that no objections have been timely filed to the Report filed February

12, 2019, setting forth the findings and recommendations of the magistrate judge, it is

ADJUDGED AND ORDERED as follows:

      1.     The Report and its findings and recommendations are wholly ACCEPTED

and APPROVED;

      2.     The motions for summary judgment by the parties are DENIED;

      3.     The final decision of the Commissioner of Social Security is VACATED and

this action is REMANDED to the Commissioner pursuant to the fourth sentence of 42

U.S.C. § 405(g) for further consideration in accord with the Report; and

      4.     The clerk will close this case.

                                                   ENTER: March 7, 2019

                                                   /s/ James P. Jones
                                                   United States District Judge
